

Exhibit 10.4


levindanielchangeof.jpg [levindanielchangeof.jpg]
Oaktree Capital Management, L.P.
333 South Grand Avenue, 28th floor
Los Angeles, CA 90071
p +1 213 830-6300
www.oaktreecapital.com














May 8, 2019




Mr. Daniel Levin
c/o Oaktree Capital Management, L.P.
333 South Grand Avenue, 28th Floor
Los Angeles, California 90071




Re:     Change in Control Definition for Equity Grants




Dear Dan:


We are writing in reference to the Restricted Unit Award Agreement by and among
Oaktree Capital Group Holdings, L.P., a Delaware limited partnership (“OCGH”),
Oaktree Capital Group Holdings GP, LLC, a Delaware limited liability company
(“OCGH GP”), and you dated as of March 28, 2019 (the “Grant Agreement”).
Capitalized terms used but not defined herein are used as defined in the Grant
Agreement.
Under the terms of the Grant Agreement, the Granted Units are subject to
accelerated vesting in the event that (x) a Change in Control occurs and (y)
your employment is terminated by the Oaktree Group or its successor within
eighteen months without Cause (as defined in the OCGH limited partnership
agreement) following such Change in Control. As you are aware, OCG recently
announced a transaction (collectively, the “Merger”) in which approximately 62%
of Oaktree’s business will be acquired by an Affiliate of Brookfield Asset
Management Inc. (“Brookfield”) pursuant to an Agreement and Plan of Merger,
dated as of March 13, 2019, by and among the OCG, Oslo Holdings LLC, Oslo
Holdings Merger Sub LLC, Brookfield and Berlin Merger Sub, LLC (the “Merger
Agreement”). At the closing of the Merger, OCG’s operating agreement will be
amended to provide for each of OCGH and an Affiliate of Brookfield to appoint
two members of OCG’s board of directors, with the remaining directors appointed
jointly by OCGH and


- 1 -



--------------------------------------------------------------------------------




such Affiliate of Brookfield. Brookfield will, with the passage of time or the
occurrence of certain events, in the future have the ability to appoint a
majority of the directors of OCG without the involvement of OCGH.
Because a substantial majority of the initial slate of directors approved by
OCGH and Brookfield to be in place upon the closing of the Merger consists of
pre-Merger directors of OCG, we believe that it would not be consistent with the
purpose of the provision to treat the Merger as a Change in Control. In order to
carry out the substantive intent of the parties, we propose that the definition
of “Change in Control” in the Grant Agreement be deleted in its entirety and
replaced with the following:
“Change in Control” means Brookfield Asset Management Inc. or its Affiliates
obtaining and exercising the right, directly or indirectly, to appoint a
majority of the directors of Oaktree Capital Group, LLC (“OCG”) (whether by
vote, pursuant to appointment rights in the OCG limited liability company
operating agreement or otherwise) without the consent or approval of any other
person or entity.
Please sign where indicated below to confirm your acknowledgement of and
agreement with the matters set forth above and return a copy of the signed
letter to us. Upon its execution and delivery this letter shall constitute an
amendment of the Grant Agreement without further action by any party. Other than
the amendment of the definition of Change in Control set forth above, each
provision of the Grant Agreement is hereby ratified and confirmed in all
respects. In the event that the Merger is abandoned by the parties to the Merger
Agreement or otherwise fails to close for any reason, the amendment set forth
herein shall cease to be of any further force or effect and the Grant Agreement
shall revert to its original terms as if such amendment had never been made.


Sincerely,




OAKTREE CAPITAL GROUP HOLDINGS, L.P.


By:    OAKTREE CAPITAL GROUP HOLDINGS GP, LLC, its general partner




By:     /s/ Todd E. Molz        
Name: Todd E. Molz
Title: General Counsel and Chief
Administrative Officer




By:     /s/ Richard Ting        
Name: Richard Ting
Title: Managing Director and Associate
General Counsel






- 2 -



--------------------------------------------------------------------------------




OAKTREE CAPITAL GROUP HOLDINGS GP, LLC




By:     /s/ Todd E. Molz        
Name: Todd E. Molz
Title: General Counsel and Chief Administrative
Officer




By:     /s/ Richard Ting        
Name: Richard Ting
Title: Managing Director and Associate General
Counsel














ACCEPTED AND AGREED AS OF THE
DATE FIRST ABOVE WRITTEN:




/s/ Daniel Levin                        
DANIEL LEVIN
 




- 3 -

